Citation Nr: 9915211	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  98-02 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of 
multiple back and hip injuries.  

2.  Entitlement to service connection for residuals of a neck 
injury.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1985 to 
December 1987.  

This matter arises from a July 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought.  The 
veteran filed a timely appeal, and the case has been referred 
to the Board of Veterans' Appeals (Board) for resolution.  

Initially, the Board notes that in his January 1998 notice of 
disagreement and his February 1998 substantive appeal, the 
veteran requested a formal hearing before a member of the 
Board.  By a statement of March 1998, he modified this 
request to reflect a desire for a hearing before Hearing 
Officer at the RO.  Pursuant to his request, the veteran was 
twice scheduled for hearings, but canceled these appearances.  
Following an additional request for a hearing, the veteran 
was scheduled to appear before a Hearing Officer in July 
1998, but failed to appear at the appointed time.  The Board 
will proceed with its review of the case at this time.  


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus or link 
between the veteran's active service and any currently 
diagnosed back or hip disorders.  

2.  There is no competent medical evidence of a nexus or link 
between the veteran's active service and any currently 
diagnosed neck disorder.  



CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for residuals 
of back and hip injuries is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

2.  The veteran's claim for service connection for residuals 
of a neck injury is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law provides that service connection may be granted for a 
disability resulting from a disease or injury that was 
incurred in or aggravated by service.  See 38 U.S.C.A. § 1131 
(West 1991); 38 C.F.R. § 3.303 (1998).  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  See 38 C.F.R. § 3.303(b) 
(1998).  The law also provides that service connection may be 
granted for any disease or injury diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d) (1998).  

In reviewing a claim for service connection, the initial 
question is whether the claim is well grounded.  The veteran 
has the "burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  See 38 U.S.C.A. § 5107(a) (West 1991); 
Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  A well-
grounded claim is a "plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible to satisfy 
the initial burden of § [5107]."  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1995).  In the absence of a well-grounded 
claim, there is no duty to assist the claimant in developing 
facts pertinent to the claim, and the claim must fail.  See 
Epps v. Gober, 126 F.3d 1464 (1997); Slater v. Brown, 9 Vet. 
App. 240, 243 (1996); Gregory v. Brown, 8 Vet. App. 563, 568 
(1995) (en banc).  

To establish that a claim for service connection is well 
grounded, the veteran must satisfy three elements.  First, 
there must be evidence of an incurrence or aggravation of an 
injury or disease in service.  Second, there must be 
competent (i.e. medical) evidence of a current disability.  
Third, there must be evidence of a nexus or link between the 
in-service injury or disease and the current disability, as 
shown throughout the medical evidence.  See Epps, supra.  Lay 
or medical evidence, as appropriate, may be used to 
substantiate the service incurrence.  See Caluza v. Brown, 6 
Vet. App. 489, 507 (1995); Layno v. Brown, 6 Vet. App. 465, 
469 (1994).  

In addition, the United States Court of Appeals for Veterans 
Claims (Court) has indicated that, alternatively, a claim may 
be well grounded based on the application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b).  The Court held that the chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period, 
and that the veteran still has such a condition.  See Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997).  That evidence 
must be medical unless it relates to a condition that the 
Court has indicated may be attested to by lay observation.  
If the chronicity provision does not apply (i.e., if a 
chronic disorder is not noted in service), a claim may still 
be well grounded or reopened on the basis of 38 C.F.R. 
§ 3.303(b) "if the condition is observed during service or 
during any applicable presumption period, continuity of 
symptomatology is determined thereafter, and competent 
medical evidence relates the present condition to that 
symptomatology."  Savage, supra.  

In January 1997, the veteran filed a claim in which he 
contended that he currently suffered from residuals from 
multiple back, hip, and neck injuries sustained in service.  
This claim was denied by a rating decision of July 1997.  
That decision is the subject of this appeal.  

The veteran's service medical records show that in December 
1985, the veteran was treated for a lumbar strain.  In 
January 1986, he was seen for back strain.  In August 1986, 
the veteran was seen for treatment after reportedly twisting 
his neck while working on a telephone pole.  He was diagnosed 
with a cervical strain at that time, was authorized to wear a 
cervical collar, and was placed on a physical profile for 
approximately one week.  In March 1987, the veteran sustained 
an injury to his back and right buttock after a fall, and was 
placed on a two-week limited duty profile.  Aside from some 
pain and soft tissue swelling, no disability was noted.  A 
treatment note dated in April 1987 shows that the veteran 
continued to experience pain, and was diagnosed with 
recurrent left-sided back pain.  Subsequent X-ray reports 
show that the veteran had slight scoliosis of the dorsal and 
lumbar spine.  Otherwise, there was no reported acute bone 
injury.  A May 1987 x-ray reportedly taken after the veteran 
fell off of a motorcycle, revealed no fracture or dislocation 
of the left hip.  The report of the veteran's discharge 
physical examination dated in November 1987 is negative for 
any back, hip, or neck disorders, and the veteran did not 
indicate that he experienced any problems in these areas.  He 
specifically denied a history of recurrent back pain.

In support of his claims, the veteran submitted 
contemporaneous clinical treatment records dating from 
February 1991 through July 1995 from the Blanchard Valley 
Hospital.  These records show that in July 1995, the veteran 
sustained a work-related injury to the left side of his back 
and neck.  He was noted to have tenderness in the soft tissue 
of the left side of his back with no spinal tenderness.  The 
records fail to disclose any treatment for back, neck, or hip 
pain prior to July 1995.  

In February 1997, the veteran underwent a VA rating 
examination in which he reported that he had injured his 
back, neck, and hip in service, and experienced a gradual 
onset of low back and hip pain over the past seven years.  On 
examination, the veteran was shown to have a slightly limited 
range of motion with no objective evidence of pain on motion.  
The examiner concluded with a diagnosis of a subjective 
complaint of low back and left hip pain with intermittent 
numbness in the left leg.  The X-ray report of the low back 
and left hip did not reveal any abnormalities.  

The Board has evaluated the evidence as discussed above, and 
concludes that the veteran has not submitted well-grounded 
claims for service connection for residuals of multiple back, 
hip, and neck injuries.  As noted, the service medical 
records show that the veteran had been treated for injuries 
to his back, neck, and hip in service.  However, his service 
separation physical examination was completely negative for 
any residual problems with respect to his back, either hip, 
and neck.  In addition, the veteran did not report that he 
experienced any problems in these areas in the medical 
history questionnaire portion of his service separation 
examination.  

The first instance of any treatment for back or neck pain was 
noted in contemporary clinical treatment records of July 
1995, approximately eight years after separation from 
service, when the veteran reportedly sustained an injury to 
his back and neck at work.  At that time, he complained of 
stiffness and pain.  These records do not contain any medical 
opinion that the veteran's then-current symptomatology was in 
any way related to the injuries he had sustained in service.  
Moreover, the report of the February 1997 rating examination 
does not contain any medical opinion that any current 
symptomatology the veteran experienced at that time was 
related to the injuries he had sustained in service, or that 
aside from subjective complaints of pain and numbness, he had 
a present disability with respect to his back, neck, or 
either hip.  In short, this evidence fails to provide the 
necessary nexus or link between the veteran's active service 
and any currently diagnosed back, neck, or hip disorders or 
any related symptomatology thereto.  It also fails to show 
that the veteran has a present disability with respect to his 
back, neck, or either hip.  

Further, lay statements by the veteran that he currently 
suffers from residuals of multiple back, hip, and neck 
injuries sustained in service do not constitute medical 
evidence.  As a lay person, lacking in medical training and 
expertise, the veteran is not competent to address issues 
requiring expert medical opinions, to include medical 
diagnoses or opinions as to medical etiology.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1995); Espiritu v. Derwinski, 
492, 494-95 (1992).  

For the above reasons, it is the decision of the Board that 
the veteran has failed to meet his initial burden of 
submitting well-grounded claims for service connection for 
residuals of multiple back, hip, and neck injuries.  The 
Board has not been made aware of any additional relevant 
evidence which is available which could serve to well ground 
these claims.  As the duty to assist is not triggered here by 
well-grounded claims, the Board finds that the VA has no 
obligation to further develop the veteran's claims.  See 
38 U.S.C.A. § 5103 (West 1991); McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Epps, supra; Grivois v. Brown, 5 Vet. 
App. 136, 140 (1994).  The Board also views its discussion as 
sufficient to inform the veteran of the evidence necessary to 
complete his application for claims for service connection 
for residuals of multiple injuries to the back, hip, and 
neck.  See Robinette, 10 Vet. App. at 73.  

The Board also recognizes that the issue of entitlement to 
service connection for residuals of multiple injuries to the 
back and hip is being disposed of in a manner that differs 
from that employed by the RO.  The RO denied this claim on 
the merits, while the Board concludes that it is not well 
grounded.  However, when an RO does not specifically address 
the question of whether a claim is well grounded, but rather, 
as here, proceeds to adjudication on the merits, there is no 
prejudice to the veteran solely from the omission of the 
well-grounded analysis.  See Meyer v. Brown, 8 Vet. App. 425, 
432 (1996).  


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for residuals of back and hip injuries is 
denied.  

Evidence of a well-grounded claim not having been submitted, 
service connection for residuals of a neck injury is denied.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

